Order entered January 11, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00722-CR

                        MELVIN BERNARD GOODEN, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 2
                                 Dallas County, Texas
                          Trial Court Cause No. F17-70898-I

                                          ORDER
      Before the Court is the State’s January 9, 2019 motion for an extension of time to file its

brief. The State’s brief accompanying the motion was due and was filed on January 9, 2019.

Accordingly, the State’s motion is DENIED AS MOOT.


                                                     /s/   CORY L. CARLYLE
                                                           JUSTICE